PER CURIAM.
The Florida Ba'r petitioned this Court to amend Section 1 of Article VIII of the Integration Rule of The Florida Bar, 32 F.S.A., by striking the symbols and figures, to-wit: “$37.50” where it appears one time therein, and substituting in lieu thereof, the symbols and figures, to-wit: “$55.00”.
The petitioner contends that inflation during the period since the last dues increase and the need for an allocation of approximately $5.00 per member per year for the proper funding of The Client Security Fund, inter alia, justifies its request.
Due notice having been published in The Florida Bar Journal, the petition was set for oral argument. All parties interested thus having had an opportunity to be heard, and the Court having been fully advised in the premises, it is our opinion and we so hold that petitioner has made a prima facie showing for authority to increase the annual dues from $37.50 to $45.00 per year, $5.00 to be earmarked for the Client Security Fund, but that the final authority for so doing should come from the members of The Florida Bar in convention assembled. An additional $10.00 may be assessed if and when approved by *476a majority of all members of The Florida Bar participating in a post card referendum.
It is, therefore, ordered that Section 1 of Article VIII of the Integration Rule of The Florida Bar be amended to read as follows:
“On or before January 1 of each year every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the Executive Director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall the dues be fixed at more than $45.00 per annum; provided further that up to an additional $10.00 may be added to the annual dues if and when approved by a majority of all the members of The Florida Bar participating in a post card referendum; provided further that the dues for active members who are on active duty with any of the Armed Services of the United States shall not be fixed at more than $10.00 per annum. The amount of dues payable shall be determined by the status of the members on January 1 of each year.”
If a referendum is conducted on the question of an additional $10.00 as authorized herein, the Clerk of this Court and the Executive Director of The Florida Bar shall canvass and certify the results of said referendum.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and McCAIN, JJ., concur.
BOYD, J., concurs specially.